Exhibit 10.61

Dated: January 9, 2012

TOWER BRIDGE INTERNATIONAL SERVICES L.P.

and

CANTOR FITZGERALD EUROPE

 

 

ADMINISTRATIVE SERVICES AGREEMENT

 

 



--------------------------------------------------------------------------------

THIS ADMINISTRATIVE SERVICES AGREEMENT is dated the 9th day of January, 2012 and
is made BETWEEN:

 

(1) TOWER BRIDGE INTERNATIONAL SERVICES L.P. a United Kingdom limited
partnership established under the Limited Partnership Act 1907 acting through
its General Partner Tower Bridge GP Limited whose registered office is at One
Churchill Place, London E14 5RD (“Services LP”) which shall be referred to
herein as the “Services Provider” and

 

(1) CANTOR FITZGERALD EUROPE an English unlimited company whose registered
office is at 17 Crosswall, London, EC3N 2LB, including its regulated branches
(as defined by the FSA), which shall be referred to herein as the “Services
Recipient”.

WHEREAS:

 

(A) The Services Provider has the resources and capacity to provide the
Services.

 

(B) The Services Recipient wishes to appoint the Services Provider to provide
and perform, or arrange for the provision of the Services to the Services
Recipient, and the Services Provider wishes to accept such appointment on the
terms and subject to the conditions set forth herein. The Services Provider
shall provide the Services in such a way as to enable the Services Recipient to
comply with its regulatory requirements.

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement, unless the context otherwise requires:

“Affiliate” means, in relation to the Service Provider, BGC Partners, Inc and
its Subsidiaries or any entity over which BGC Partners, Inc or its Subsidiaries
has the power, directly or indirectly, to direct or cause the direction of its
management and policies, whether through the ownership of voting securities,
partnership interests, by contract or otherwise, and in relation to the Services
Recipient, Cantor Fitzgerald, LP and its Subsidiaries (but excluding BGC
Partners, Inc and its Subsidiaries) or any entity over which Cantor Fitzgerald
LP or its Subsidiaries has the power, directly or indirectly, to direct or cause
the direction of its management and policies, whether through the ownership of
voting securities, partnership interests, by contract or otherwise;

“Business Continuity Plan” means the plan which sets out the procedures to be
adopted by each of the parties in the case of an Interruption Event, as amended
from time to time;

“Charges” has the meaning given in Schedule 3;

“Claiming party” has the meaning given in clause 11.1;

 

Page 2 of 40



--------------------------------------------------------------------------------

“Confidential Information” means any information, which the party has notified
the other party, is of a confidential nature and has been disclosed by such
disclosing party, either directly or indirectly, in writing, electronically,
orally or by drawings or inspection of samples, equipment or facilities,
relating to:

 

  (a) the technology and products, including technical data, trade secrets,
know-how, research, product plans, ideas or concepts, products, services,
Software, inventions, patent applications, techniques, processes, developments,
algorithms, formulas, technology, designs, schematics, drawings, engineering,
and hardware configuration information; and

 

  (b) information relating to the operations and business or financial plans or
strategies, including but not limited to customers, customer lists, markets,
financial statements and projections, product pricing and marketing, financial
or other strategic business plans or information;

“Data Protection Laws” means the Data Protection Act 1998 or any equivalent
applicable legislation and regulations which are relevant for purposes of the
Agreement;

“Effective Date” means midnight on 31 December 2011;

“Events of Force Majeure” has the meaning given in clause 11.1;

“FSA” means the Financial Services Authority (and includes its successors);

“Insolvency Event” means any corporate action, legal proceedings or other
procedure or step taken in relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration (whether out of court or otherwise) or
reorganisation arising from the insolvency of a party (by way of voluntary
arrangement, scheme of arrangement or otherwise) (other than for the purpose of
a solvent reorganisation or equivalent);

 

  (b) the appointment of a liquidator (other than in respect of a solvent
liquidation), receiver, administrator, administrative receiver, compulsory
manager or other similar officer in respect of the relevant entity or any of its
assets (in each case whether out of court or otherwise); or

 

  (c) enforcement of any security over any assets including a creditor attaching
or taking possession of, or distress, execution, sequestration or other process
being levied or enforced upon or sued against all or any part of the assets of
the relevant entity.

and “Insolvency Event” includes any event occurring in relation to any party or
any of its assets in any country or territory in which it is incorporated or
carries on business or to the jurisdiction of whose courts it or any of its
assets is subject which corresponds in that country or territory with any of
those mentioned in (a) to (c) above but “Insolvency Event” does not include any
winding up petition or other action referred to above which is discharged,
stayed or dismissed within 30 days of its presentation;

 

Page 3 of 40



--------------------------------------------------------------------------------

“Interruption Event” means an incident or event which has a significant impact
on the performance of the Services, more particularly detailed in the Business
Continuity Plan as at the Effective Date;

“Modifications” means any material modifications, adaptations, new releases, new
versions, upgrades and patches of the relevant software or data and the word
“Modify” and all variants thereof, shall be construed accordingly;

“Non-claiming party” has the meaning given in clause 11.2;

“Office Space” has the meaning given in Schedule 1;

“Occupation Documents” has the meaning given in Schedule 1;

“Records” means financial and other records in whatever media of all costs and
other matters relating to the provision of the Services;

“Service Levels” means the performance standards set out in clause 3A.1 in
accordance with which the Service Provider is to provide the Services;

“Services” has the meaning given in Schedule 2 and includes all matters of any
nature ancillary and arising therefrom as amended from time to time by the
parties;

“Services Recipient’s Contractors” has the meaning given in clause 15.1;

“SYSC” means the rules on Senior Management Arrangements, Systems and Controls
contained in the FSA Handbook;

“Software” means any software, including any Modifications, and all related
source codes, irrespective of form or medium;

“Subsidiaries” means, as of the relevant date of determination, with respect to
any person, any other person of which 50% or more of the voting power of the
outstanding voting securities (which, for the avoidance of doubt, shall include
a general partner interest) or 50% or more of the outstanding economic interest
is held, directly or indirectly, by such person; and

“Third Party” means a person or entity who is not the Services Provider or its
Affiliate.

 

1.2 In this Agreement, unless the context otherwise requires:

 

1.2.1 references to a Clause or the Schedule are to a clause of, or the
schedule to, this Agreement, and references to this Agreement include its
Schedule and references in the Schedule or part or section of the Schedule to a
paragraph are to a paragraph of the Schedule or that part or section of the
Schedule;

 

1.2.2 references to this Agreement or any other document or to any specified
provision of this Agreement or any other document are to this Agreement, that
document or that provision as in force for the time being and as altered from
time to time in accordance with the terms of this Agreement or that document or,
as the case may be, with the agreement of the relevant parties;

 

Page 4 of 40



--------------------------------------------------------------------------------

1.2.3 words importing the singular include the plural and vice versa, words
importing a gender include every gender and references to persons include
corporations;

 

1.2.4 the descriptive headings to clauses, the schedule and paragraphs are
inserted for convenience only, have no legal effect and shall be ignored in the
interpretation of this Agreement; and

 

1.2.5 “party” means a party to this Agreement and includes its assignees and/or
successors in title to substantially the whole of its undertaking;

 

1.2.6 “includes” or “including” shall mean including, without limitation; and

 

1.2.7 references to writing includes any method of reproducing words in a
legible and non-transitory form.

 

2. COMMENCEMENT, TERM AND TERMINATION

 

2.1 The term of this Agreement shall commence on the Effective Date and shall
remain in effect until terminated in accordance with this clause 2.

 

2.2 The Services Recipient may terminate this Agreement at any time by written
notice to the Services Provider, such notice to take effect in accordance with
the following terms:

 

  2.2.1 if the Services Provider commits a material breach of this Agreement and
fails to remedy such breach within 30 days of receiving written notice to do so
from the Services Recipient;

 

  2.2.2 if there occurs an Insolvency Event in respect of the Services Provider;

 

  2.2.3 upon 90 days written notice, provided that the Services Recipient shall
(i) pay to the Services Provider an amount equal to the costs incurred by the
Services Provider as a result of such termination, including, without
limitation, any severance or cancellation fees and (ii) still be obliged to pay
to the Service Provider such proportion of Charges as may be payable by the
Services Recipient for such Services (based upon its usage of such Services) as
may be provided by the Services Provider’s Affiliates and/or Third Parties
where:

 

  (a) the Services Provider has a reasonable period from receipt of the above
notice from the Services Recipient, to take reasonable steps to give notice to
terminate relevant agreements and arrangements which govern the provision of
Services by the Affiliate or Third Parties to whom the Services Provider has
delegated any or all provision of Services in accordance with clause 3.3; and

 

  (b) the Services Provider is bound under such agreements and arrangements with
Affiliates and/or Third Parties to continue to pay for provision of Services for
a longer period than the expiry of the notice period in this clause 2.2.3; and
such agreements and arrangements have not yet terminated

 

Page 5 of 40



--------------------------------------------------------------------------------

  (c) and for the avoidance of doubt the provisions in this clause 2.2.3 shall
also apply to the termination of provision of any specific Services by the
Services Recipient as specified in clause 2.3.

 

2.3 The Services Recipient may terminate the provision of any specific Service
upon 90 days written notice (or such shorter period as the parties may agree) to
the Services Provider but subject to the provisions of clause 2.2.3. Further, if
the provision of any Service or Services is terminated pursuant to this clause
2.3, the level of Charges provided for in respect of the Service or Services in
question shall be reduced by an amount to be agreed between the parties within
30 days of the termination of the Service(s), or in the absence of agreement,
the cost to the Services Provider of supplying that Service or those Services.
The Services Provider’s obligations to provide the remaining Services shall
continue in force.

 

2.4 Subject to clause 5A, the Services Provider may terminate this Agreement at
any time by written notice to the Services Recipient such notice to take effect
in accordance with the following terms:

 

  2.4.1 if the Services Recipient commits a material breach of this Agreement
and fails to remedy such breach within 90 days of receiving written notice to do
so from the Services Provider; or

 

  2.4.2 if there is any failure by the Services Recipient to pay an amount
(which is not a disputed amount) 60 days after it has become due and payable; or

 

  2.4.3 by 365 days notice in writing to the Services Recipient.

 

2.5 Subject to clause 5A.5, the Services Provider may only terminate the
provision of any specific Service upon 365 days notice by written notice to the
Services Recipient (or such shorter period as the parties may agree). If the
provision of any Service or Services is terminated pursuant to this clause 2.5,
the level of Charges in respect of the Service or Services in question by
reference to Schedule 3 shall be reduced by an amount to be agreed between the
parties within 30 days of the termination of the Service(s), or in the absence
of agreement, the cost to the Services Provider of supplying that Service or
those Services (subject to the provisions of clause 2.2 in relation to Third
Parties and Affiliates). The Services Provider’s obligations to provide the
remaining Services shall continue in force.

 

3. SERVICES

 

3.1 For the duration of this Agreement and upon the terms and subject to the
conditions set forth herein, the Services Provider shall provide such services
to the Services Recipient as are agreed between the parties from time to time
and as set out in Schedule 2 in return for payment of the Charges as set out in
Schedule 3.

 

3.2 Subject to agreement on the amount of Charges, the Services Provider shall
provide, or cause to be provided, such additional Services as the Services
Recipient may reasonably request.

 

Page 6 of 40



--------------------------------------------------------------------------------

3.3 The Services Provider may at its discretion arrange for Affiliates or Third
Parties to provide Services hereunder (whether to the Services Provider or
directly to the Services Recipient on behalf of the Services Provider). Without
prejudice to the effectiveness of clause 5B.1, but subject to clauses 6.6 to 6.7
in respect of Third Parties, the provision of such Services may be subject to
separate agreements or arrangements with such third parties or Affiliates which
shall govern the provision of such Services by Affiliates or Third Parties.

 

3.4 The Services Recipient may request the Services Provider to propose one or
more of the Services Provider’s employees, consultants or agents to become
officers, directors and/or control function staff or occupy other positions of
authority in the Services Recipient (“Senior Personnel”). The Services Recipient
shall provide such information as the Services Provider and its prospective
Senior Personnel may reasonably require in relation to such position. Without
obligation, the Services Provider may propose such persons to be Senior
Personnel (and provide such information as the Services Recipient may require),
whom the Services Recipient may in its absolute discretion appoint as Senior
Personnel upon such terms and conditions that the parties and the Senior
Personnel may agree. The Services Recipient may request the Services Provider to
provide an alternative person to replace such Senior Personnel as and when the
Services Recipient in its absolute discretion deems fit.

 

3.5 The parties shall furnish each other with such information (including
management information) as may be reasonably required to fulfil their
obligations under this Agreement and in order for the Services Recipient to
comply with its regulatory obligations. The Services Provider shall provide any
such information in the form and with such content and frequency as the Services
Recipient may reasonably require.

 

3.6 In order for the Services Recipient to comply with its regulatory
obligations and for corporate governance purposes, the Services Provider shall
design and draft any policies, procedures and reports that the Services
Recipient may reasonably require (subject to the Services Recipient’s final
approval) and also shall implement the policies, procedures and reports again
subject always to the Services Recipient’s approval.

 

3.7 Subject to its compliance with the provisions of this Agreement, the
Services Provider shall in its discretion determine how and in what manner it,
inter alia, organises itself and provides the Services.

 

3A SERVICE LEVELS AND PERSONNEL

 

3A.1 In order for the Services Recipient to comply with its regulatory
obligations, the Services Provider shall use reasonable endeavours to:

 

  3A 1.1 provide the Services with reasonable skill and care;

 

  3A 1.2 employ or engage sufficient suitably qualified individuals to ensure
that the Services are provided in all respects in accordance with the terms of
this Agreement;

 

Page 7 of 40



--------------------------------------------------------------------------------

  3A 1.3 employ or engage, in connection with the provision of the Services,
only persons who are reasonably experienced, skilled and competent;

 

  3A 1.4 ensure that every person from time to time engaged or employed by the
Services Provider in and about the provision of the Services has satisfactorily
passed relevant background checks;

 

  3A 1.5 ensure that every person from time to time engaged or employed by the
Services Provider in and about the provision of the Services is, and at all
times remains, sufficiently trained, skilled and instructed with regard to the
duty or duties which that person has to perform;

 

  3A 1.6 exercise reasonable skill and care in the selection and appointment (if
applicable) of any Third Party in relation to the provision of the Services;

 

  3A 1.7 routinely supervise the performance of the Services to ensure that the
Services are provided in all respects in accordance with the terms of this
Agreement;

 

  3A 1.8 adequately manage the risks associated with the Services and ensure
that their likelihood of occurrence is brought to the attention of the Services
Recipient in reasonable time;

 

  3A 1.9 disclose to the Services Recipient any development that may have a
material impact, as defined in SYSC 8, on its ability to carry out the Services
effectively and in compliance with the applicable laws and regulatory
requirements;

 

  3A1.10 co-operate with the FSA and any other relevant competent authority in
connection with the Services;

 

  3A1.11 grant the Services Recipient, its auditor and its nominated third
parties and the FSA and any other relevant competent authority access to the
business premises, information, systems, employees, agents and sub-contractors
for the purpose of examining the operation of the Services (if any) and
compliance with the obligations arising under this Agreement provided that the
Services Recipient, its auditor or its nominated third parties shall give the
Services Provider not less than 24 hours’ prior notice (save in the case of
emergency); and

 

  3A1.12 continuously provide the Services notwithstanding any currency changes
and/or a need to represent values in a different currency.

 

3A 2 The Services Provider shall also use reasonable endeavours to procure that
Third Parties and Affiliates who provide Services which constitute material
outsourcing under SYSC provide such Services in accordance with clause 3.A 1.

 

3A 3 The Services Recipient shall arrange and implement a system of assessment,
as it deems necessary, in order to assess the standards of performance of the
Services provided by the Service Provider on a periodic basis. The Services
Provider shall co-operate with the Services Recipient and provide all reasonable
assistance to enable the Services Recipient to make such assessments.

 

Page 8 of 40



--------------------------------------------------------------------------------

3A 4 The Services Provider shall, so far as it is practicable, upon request from
time to time (before termination of this Agreement) supply in writing to the
Services Recipient, to the extent permissible and reasonably practicable, such
information relating to the employees, consultants, or Third Parties employed or
engaged, as the case may be, by the Services Provider in the provision of the
Services as may be reasonably requested.

 

3A 5 The Parties shall have review meetings to discuss amongst other things any
actual or potential risks in relation to the Services, held at a frequency to be
agreed in good faith by both the Services Provider and the Services Recipient
but for the avoidance of doubt, at least annually from the Effective Date.

 

3A 6 If it appears that the Services Provider may not be providing the Services
effectively and in compliance with applicable laws and regulatory requirements
in accordance with the terms of this Agreement, the Services Recipient shall
notify the Services Provider in writing of such concerns and the Services
Provider shall, upon receipt of such notice, do all such acts and implement
measures reasonably necessary to remedy any defaults and deficiencies and to
provide the standard of Services in accordance with the terms of this Agreement
and in compliance with applicable laws and regulatory requirements.

 

4 AUTHORITY

Notwithstanding anything to the contrary contained in clause 3, the Services
Provider acknowledges and agrees that it shall provide the Services set forth in
clause 3 subject to the ultimate authority of the Services Recipient to control
its own business and affairs. Each Party acknowledges that the Services provided
hereunder by the Services Provider are not intended to set policy for the
Services Recipient.

 

5 STEP-IN RIGHTS

 

5.1 If:

 

5.1.1 there occurs an Insolvency Event in relation to the Services Provider; or

 

5.1.1.2 there is any material breach, default or non-performance by the Services
Provider under this Agreement;

 

5.1.1.3 which substantially prevents, hinders, degrades or delays the
performance of any Services, whether directly provided by the Services Provider,
its Affiliate or Third Parties, necessary for the performance of its business in
relation to any function which the Services Recipient reasonably believes to be
critical (“Affected Function”) at the Services Recipient’s option and without
limiting any other rights of the Services Recipient (whether in law or under
this Agreement), the Services Recipient may, upon prior written notice, take
control of any part of the Services that impacts on the Affected Function and,
in doing so, may take such other action as is reasonably necessary to restore
the Affected Function.

 

5.2

The Services Provider shall co-operate fully with the Services Recipient and the
Services Recipient’s Contractors, and provide all reasonable assistance nt to
restore the Affected Function as soon as possible, including giving the Services
Recipient, its agents and

 

Page 9 of 40



--------------------------------------------------------------------------------

  contractors reasonable access to the Services Provider’s facilities, systems
and all other equipment and Software and materials used by or on behalf of the
Services Provider in connection with the Services.

 

5.3 The Services Recipient shall co-operate with the Services Provider to the
extent reasonably necessary in respect of any shared services environment of the
Services Provider and, where possible, shall follow the Services Provider’s then
current procedures and processes, so far as applicable to the delivery of the
Services.

 

5.4 Subject to clause 15, the Services Recipient shall cease its control of the
Services when the Services Provider is able to provide the Services in
accordance with this Agreement and the parties shall work together to ensure an
orderly handover.

 

5.5 Nothing in this clause 5 shall limit the Services Provider’s liability to
the Services Recipient with respect to any default or non-performance by the
Services Provider under this Agreement, provided that the Services Provider
shall not be liable for any further failure or deterioration in the Services
which is a direct result of the Services Recipient exercising the step-in rights
set out in clause 5.1.

 

5.6 For purposes of this clause and where otherwise applicable, the Services
Recipient shall only take control of the Services or that part of the Services
that is provided to the Services Recipient and shall not take control of, or
interfere with the Services provided by the Services Provider to other entities,
or do anything which may affect the Services provided to other entities, without
their prior written consent.

 

5A INSOLVENCY EVENT

 

5A 1 An Insolvency Event occurring in relation to the Services Recipient shall
not give the Services Provider the right to terminate this Agreement unless one
of the circumstances set out in clause 5A 2 below has arisen.

 

5A 2 The circumstances referred to in clause 5A 1 are:

 

  5A 2.1 the Services Recipient has not, within 5 days of the occurrence of an
Insolvency Event, notified the Service Provider of the Insolvency Event and/or
has not paid the Service Provider for all Charges for that 5 day period,
calculated on a pro-rata basis based upon the average daily rate over the 3
months preceding the Insolvency Event;

 

  5A 2.2 the Services Recipient does not pay, daily in advance, calculated on
the basis set out in 5A.2.1 above, for Services to be provided after the expiry
of the 5 day period referred to in 5A.2.1 above;

 

  5A 2.3 the Services Recipient has given or gives notice of the termination of
this Agreement under clause 2 and the relevant notice period has expired;

 

  5A 2.4 a period of 90 days from the date of the Insolvency Event has elapsed,
and the Service Provider has given 5 days written notice in advance of its
intention to terminate this Agreement.

 

Page 10 of 40



--------------------------------------------------------------------------------

5A 3 The Service Provider shall have no claim in damages for the early
termination of this Agreement other than in relation to any non-payment of
Charges that are due to be paid under this Agreement.

 

5A 4 In the event of an Insolvency Event occurring in relation to the Services
Recipient, the Services Recipient will pay (to the extent permitted by law or
regulation) any outstanding Charges in respect of the provision of all or any of
the Services provided by the Services Provider before the occurrence of the
Insolvency Event. Following an Insolvency Event in relation to the Services
Recipient, the Services Recipient will pay the Services Provider any Charges for
Services performed after the occurrence of the Insolvency Event daily in
advance, calculated on the basis set out in 5A.2.1 above. Nothing in this clause
5A shall affect the Services Provider’s right to submit a proof of debt in an
insolvency of the Services Recipient.

 

5A 5 The Services Provider will have a right to terminate this Agreement in
whole or in part in respect of the Services provided by an Affiliate or Third
Party if such Affiliate or Third Party terminates its agreement with the
Services Provider to provide such Services to the Services Recipient upon the
occurrence of an Insolvency Event in relation to the Services Recipient.

 

5B WARRANTIES

 

5B 1 The Services Provider warrants and represents to the Services Recipient, as
at the Effective Date and for the duration of this Agreement that:

 

5B 1.1 it has full capacity and authority to enter into and to perform this
Agreement and the Services; and

 

5B.1.2 it, its employees and its consultants have, or have made arrangements to
ensure that they shall have, all necessary consents, licences and permissions to
enable them to carry out the Services lawfully and without infringing any rights
of any Third Party and they shall throughout the term of the Agreement obtain
and maintain any further and other consents, licences and permissions necessary
for this purpose.

 

5B 2 The Services Recipient warrants and represents to the Services Provider
that it has full power and authority to enter into and carry out the provisions
of this Agreement.

 

6. EXCULPATION AND INDEMNITY; OTHER INTERESTS

 

6.1 Notwithstanding any provision of this Agreement to the contrary, the
Services Provider (including its partners, officers, directors and employees)
shall not be liable to the Services Recipient or the shareholders of the
Services Recipient for any acts or omissions taken or not taken in good faith on
behalf of any of them and in a manner reasonably believed by the Services
Provider to be within the scope of the authority granted to it by this Agreement
and in the best interests of the Services Recipient, except for acts or
omissions constituting fraud or wilful misconduct in the performance of the
Services Provider’s duties under this Agreement.

 

6.1A

Notwithstanding any provision of this Agreement to the contrary, the Services
Recipient (including its partners, officers, directors and employees) shall not
be liable to the

 

Page 11 of 40



--------------------------------------------------------------------------------

  Services Provider or the shareholders of the Services Provider for any acts or
omissions taken or not taken in good faith on behalf of any of them and in a
manner reasonably believed by the Services Recipient to be within the scope of
its authority, except for acts or omissions constituting fraud or wilful
misconduct in the performance of the Services Recipient’s duties under this
Agreement.

 

6.2 Subject to clauses 6.3 to 6.5 save in the case of (1) personal injury or
death caused by a party’s negligence, (2) fraud or wilful misconduct of a party,
or (3) for payment of the Charges due by the Services Recipient to the Services
Provider, the aggregate of each party’s liability to the other under this
Agreement in each 12 calendar month period commencing on the Effective Date,
whether for negligence, breach of contract or otherwise, shall, be limited to
the total aggregate Charges rendered by the Services Provider to the Services
Recipient over the preceding 12 calendar months (including 12 months prior to
the Effective Date where applicable).

 

6.3 Where an Affiliate provides Services to the Services Provider who then
provides such Services to the Services Recipient, the Service Provider’s
liability to the Services Recipient shall be limited to the amount recovered by
the Services Provider from the Affiliate and subject to any exclusions or
limitations of liability in the agreement or arrangement between the Services
Provider and such Affiliate.

 

6.4 Where an Affiliate provides Services directly to the Services Recipient
whether on behalf of the Services Provider or otherwise, the aggregate of the
Affiliate’s liability to the Services Recipient or vice versa in each 12
calendar month period commencing on the Effective Date, whether for negligence,
breach of contract or otherwise, shall, be limited to the equivalent of the
total aggregate Charges rendered by the Affiliate to the Services Recipient over
the preceding 12 calendar months (including (including 12 months prior to the
Effective Date where applicable)save where such liability is governed by a
separate agreement between the Affiliate and Services Recipient.

 

6.5 Save in the case of (1) personal injury or death caused by a party’s (or the
Service Provider’s Affiliates’) negligence, (2) fraud or wilful misconduct of a
party, or (3) for payment of the Charges due by the Services Recipient to the
Services Provider, each party (and the Service Provider’s Affiliates) shall not
be liable for any loss of profits, revenue, opportunity, business or goodwill
(whether direct or indirect) or any indirect, special or consequential loss
which the other party may incur.

 

6.6 Subject always to the monetary and other limitations of liability set out in
clauses 6.2 to 6.4 and notwithstanding clause 6.5, a party (the “First Party”)
shall indemnify, defend and hold harmless the other party (and their
shareholders, partners, officers, directors and employees) (“the “Second Party”)
from and against any and all third party claims or liabilities of any nature
(including reasonable legal fees) made against the First Party arising under or
otherwise in respect of this Agreement and caused by the Second Party’s (or its
Affiliates) breach of this Agreement or a third party agreement or arrangement
or its negligence, wilful misconduct (except where attributable to the fraud or
wilful misconduct of the Second Party) provided always that:

 

  6.6.1 the Second Party shall have the exclusive right to control the defence
of such claim or action; and

 

  6.6.2 the First Party provides the Second Party with all reasonable assistance
in connection with such defence.

 

Page 12 of 40



--------------------------------------------------------------------------------

6.7 The provision of any Services by a Third Party provider (regardless of
whether they are contracted by the Services Recipient or Services Provider in
the first instance), shall be subject to the terms and conditions agreed with
such Third Party or applicable to the provision of such Third Party Services
(including as to warranties, representations, undertakings, obligations,
exclusions and liabilities). The Services Recipient and Services Provider shall
to the extent applicable comply with the terms and conditions agreed with such
Third Party.

 

6.8 No Third Party may benefit from the exclusions and limitations in this
clause 6. The warranties, undertakings, representations and obligations of the
Services Provider shall not apply to such Third Party services (other than a
duty of the Services Provider to exercise reasonable skill and care in the
selection and appointment (if applicable) of such Third Party). For the
avoidance of doubt: (1) the limitations and exclusions of liability of the
Services Provider set out in this Agreement hereof shall not apply to or limit
the liability of any such Third Party to the Services Provider or Services
Recipient as the case may be and (2) save to the extent that the Services
Provider or Services Recipient is able to claim against a Third Party whether in
contract, tort or otherwise for any loss or damage suffered by the Services
Recipient of any nature, the Services Provider shall not be liable to the
Services Recipient in relation to such Third Party. This clause shall apply
whether the Third Party provides the Services directly to the Services Recipient
or provides the Services on behalf of the Services Provider or its Affiliates.

 

6.9 In accordance with clause 6.7, the provision of any Services by a Third
Party shall be subject to the terms and conditions agreed with such Third Party
provided that in the case of the Services Provider:

 

  6.9.1 contracting in its own name or in the name of an Affiliate, the Services
Provider shall provide to the Services Recipient the terms and conditions agreed
with such Third Party upon request by the Services Recipient and no later than
ten days upon receiving such request; or

 

  6.9.2 contracting in the name of or directly on behalf of the Services
Recipient, the Services Provider shall provide the Services Recipient with the
terms and conditions agreed with such Third Party and shall require prior
consent from the Services Recipient to contract with such Third Party on such
terms and conditions.

 

6.10 The Services shall be provided by the Services Provider to the Services
Recipient on a non-exclusive basis. Further, nothing in this Agreement shall
prevent the Services Provider, the Services Recipient or any of their Affiliates
from engaging in or possessing an interest in other business ventures of any
nature or description, independently or with others, whether currently existing
or hereafter created, and any party hereto who is not a party to such
arrangements shall have any rights in or to such independent ventures or to the
income or profits derived therefrom.

 

Page 13 of 40



--------------------------------------------------------------------------------

6.11 Save as provided for in any other agreement, the Services Recipient shall
not bring any proceedings arising out of or in connection with this Agreement
against any of the Services Provider’s or its Affiliates’ employees, staff,
officers or directors in relation to the Services, save in relation to:

 

  6.11.1 personal injury or death caused by negligence; or

 

  6.11.2 fraud or fraudulent misrepresentation.

 

6.12 The Services Provider, its Affiliates, and employees, staff, officers and
directors of the Services Provider and its Affiliates shall have the express
benefit of this clause and shall have the right to rely on and enforce any of
its terms. This clause is not intended to benefit any Third Parties who may be
involved in the performance of the Services or otherwise.

 

7 RELATIONSHIP OF THE PARTIES

No partnership, joint venture or other arrangement shall be deemed to be created
by this Agreement. Except as expressly provided in this Agreement, neither the
Services Provider nor the Services Recipient nor their respective Affiliates
shall have any claim against any of the others or right of contribution by
virtue of this Agreement with respect to any uninsured loss incurred by any of
the others, nor shall either of them have a claim or right against any of the
others by virtue of this Agreement with respect to any loss that is deemed to be
included within the deductible, retention or self-insured portion of any insured
risk.

 

8 AUDIT

 

8.1 Both parties shall maintain, or cause to be maintained, appropriate Records.

 

8.2 The Services Provider shall retain copies of the Records for such period as
may be required by law or regulation, or such longer period as may be agreed by
the parties and shall permit the Services Recipient, its nominated consultants
and the certified public accountants approved by the parties or other third
parties nominated by the Services Recipient, to take copies of the same.

 

8.3 Any party hereto may request a review, by those certified public accountants
who examine the Services Provider’s or the Service Recipient’s books and
records, of the other party’s cost allocation to the requesting party to
determine whether such allocation is proper under the procedures set forth
herein. Such a review is to be conducted at the requesting party’s expense.

 

8.4 The requesting party shall use its reasonable endeavours to ensure that the
conduct of each audit does not unreasonably disrupt the other party.

 

8.5 Subject to each party’s obligations of confidentiality, the other party
shall provide the requesting party (and its auditors and other advisers) with
all reasonable co-operation, access and assistance in relation to each audit.

 

Page 14 of 40



--------------------------------------------------------------------------------

9. SERVICES RECIPIENT’S WARRANTIES

The Services Recipient warrants and represents to the Services Provider that it
has full power and authority to enter into and carry out the provisions of this
Agreement

 

10 FAILURE TO PERFORM THE SERVICES

In the event of any breach of this Agreement by the Services Provider with
respect to any error or defect in providing any Services, the Services Provider
shall, at the Services Recipient’s request, use its commercially reasonable best
efforts to correct or cause to be corrected such error or defect or re-perform
or cause to be re-performed such Administrative Service, as promptly as
practicable.

 

11 FORCE MAJEURE

 

11.1 “Event of Force Majeure” means, in relation to either party, an event or
circumstance beyond the reasonable control of that party (the “Claiming party”)
including, (whether or not by the Claiming party,) strikes, accidents,
lock-outs, inability to obtain Third Party co-operation or services, other
industrial disputes or other causes beyond its respective control (in each case,
whether or not relating to the Claiming party’s workforce).

 

11.2 The Claiming party shall not be deemed to be in breach of this Agreement or
otherwise liable to the other party (the “Non-claiming party”) for any delay in,
any performance or any non-performance of any obligations under this Agreement
(and the time for performance shall be extended accordingly) if and to the
extent that the delay or non-performance is due to an Event of Force Majeure.

 

11.3 The Claiming party shall, so far as is reasonably practicable, promptly
notify the Non-claiming party of the nature and extent of the circumstances
giving rise to the Event of Force Majeure. The Claiming party and the
Non-claiming party shall then discuss and make alternative arrangements.

 

12 POST TERMINATION PAYMENTS AND MATTERS

 

12.1 All payment obligations herein shall survive the happening of any event
causing termination of this Agreement until all amounts due hereunder have been
paid.

 

12.2 Termination of this Agreement for whatever reason shall be without
prejudice to the rights, obligations and liabilities of either party or
Affiliates, then accrued or due at the date of termination, nor shall
termination affect the coming into force or the continuation in force of any
provision of this Agreement which is expressly or by implication intended to
come into or continue in force at or after termination.

 

12.3

Upon termination of this Agreement, the Services Recipient shall be entitled to
continued use of any hardware and equipment that it used prior to the date of
termination of this Agreement for a further 240 days (or such other period as
the parties may agree) upon the terms and conditions set forth herein (including
the payment terms in Schedule 3) provided that: (1) where such hardware and
equipment is supplied by an Affiliate or Third Party, termination of the
relevant agreement or arrangement has not taken place and, without prejudice to
the Services Provider’s rights under clause 2.2.3 to terminate

 

Page 15 of 40



--------------------------------------------------------------------------------

  such agreement or arrangement, and (2) the Services Provider shall not be
required to repair or replace any such hardware or equipment and (3) the
Services Recipient exercises reasonable endeavours to locate and contract with
an alternative supplier of such software and hardware.

 

12.4 Upon the reasonable request of the Services Recipient and upon termination
of the Agreement or a particular Service pursuant to clause 2, so far as it is
practicable, the Services Provider shall provide the Services Recipient with any
and all data, information or Records generated with respect to the Services in a
format usable by the Services Recipient. The Services Recipient shall pay the
cost, if any, of the provision of such data and information and of converting
such data or information into the appropriate format.

 

12.5 The parties shall use reasonable endeavours to ensure that any termination
of this Agreement or any termination of a Service provided by the Services
Provider shall not detrimentally affect the continuity and quality of the
provision of the Services to the Services Recipient’s clients.

 

13 CONFIDENTIALITY

 

13.1 Except as otherwise provided in this Agreement or where prior written
consent is obtained, either party shall use reasonable endeavours to, and shall
endeavour to cause its Affiliates, to keep Confidential Information confidential
in its possession that in any way relates to the other party. The provisions of
this clause do not apply to the disclosure by either party hereto or their
respective affiliates of any information, documents or materials:

 

13.1.1 which are, or become, publicly available, other than by reason of a
breach of this clause by the disclosing party or any affiliate of the disclosing
party,

 

13.1.2 was independently developed by such party or its Affiliates without any
use of the Confidential Information,

 

13.1.3 received from a third party not bound by any confidentiality agreement
with the other party hereto,

 

13.1.4 required by applicable law, judicial body or regulation to be disclosed
by that party, or

 

13.1.5 necessary to establish such party’s rights under this Agreement,

provided that in the case of clause 13.1.4 the person intending to make
disclosure of Confidential Information will, so far as it is practical, notify
the party to whom it is obligated to keep such information.

 

14 BUSINESS CONTINUITY PLAN

 

14. 1 The Services Provider acknowledges the need for the continuity of the
Services and shall maintain throughout the term of the Agreement a Business
Continuity Plan and implement, on each Interruption Event and otherwise as
necessary, all business continuity, disaster recovery and back-up facilities
necessary for this purpose and accordingly undertake, without limitation, the
following actions:

 

14.1.1 routinely test the backup facilities where necessary having regard to the
Services provided;

 

Page 16 of 40



--------------------------------------------------------------------------------

14.1.2 take all reasonable action, as is required, to provide recovery of the
Services in the case of any Interruption Event; and

 

14.1.3 make copies of all data and Software and store copies securely at a
location other than where such data and Software are normally held.

 

14.2 In the event of an Interruption Event the Services shall be recovered by
the Services Provider as soon as reasonably practicable following the
declaration of the Interruption Event.

 

14.3 During an Interruption Event the Services Provider shall act in accordance
with the Services Recipient’s reasonable directions in order that any
interruption to the Services Recipient’s businesses is kept to a minimum.

 

14.4 Without prejudice to clause 14.1.3, in the event of a loss or destruction
of data attributable to the Services Provider or the Services Provider’s failure
to comply with any agreed security procedures, the Services Provider shall
reconstruct, as soon as possible, any such lost or destroyed data without charge
to the Services Recipient. Without prejudice to any other remedy of the Services
Recipient under this Agreement, the Services Provider shall reimburse to the
Services Recipient its proper costs and expenses incurred by it in the
recreation or attempted recreation of such data if the Services Provider is
unable to recreate such data.

 

15 CO-OPERATION WITH OTHER CONTRACTORS

 

15.1 The Services Recipient may, at any time, perform itself, or retain other
providers of services of goods or services (“Services Recipient’s Contractors”)
to perform, any services, including any services related to the Services.

 

15.2 The Services Provider shall co-operate with and co-ordinate its provision
of the Services with the performance of services by the Services Recipient and
the Services Recipient’s Contractors.

 

15.3 The Services Provider shall supply relevant correspondence, access to
systems and facilities and such information as the Services Recipient and the
Services Recipient’s Contractors may reasonably require in order to enable them
to provide their goods or services.

 

15.4 The parties agree that any obligation imposed on the Services Recipient
pursuant to the provisions of this Agreement shall be deemed to have been
fulfilled by the Services Recipient to the extent that such obligations have
been fulfilled by the Services Recipient’s Contractor.

 

16 ASSIGNMENT

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, and assigns. Neither the Services
Provider on the one

 

Page 17 of 40



--------------------------------------------------------------------------------

hand nor the Services Recipient on the other hand shall have the right to assign
all or any portion of its rights under and the benefits of this Agreement
without the prior written consent of the other, save that the Services Provider
may without the consent of the Services Recipient, assign its rights under and
the benefits under this Agreement in whole or in part hereunder to an Affiliate
upon prior written notice to the Services Recipient and provided that this does
not cause any diminution in the Services provided.

 

17. WAIVER

 

17.1 No waiver by any party hereto of any of its rights under this Agreement
shall be effective unless in writing and signed by a duly authorised person,
director or Services Manager of the party waiving such right.

 

17.2 No waiver of any breach of this Agreement shall constitute a waiver of any
subsequent breach, whether or not of the same nature.

 

17.3 This Agreement may not be modified or amended except in writing signed by a
duly authorised person, officer or director of the Services Recipient and the
Services Provider or the relevant parties as the case may be; and approved by
their respective Board of Directors.

 

17.4 In the event of any conflict between the administrative services agreement,
dated 6 March 2008, between Cantor Fitzgerald, LP and BGC Partners, Inc. and
this Agreement, this Agreement shall govern.

 

17.5 Between the Services Provider and Services Recipient, this Agreement
supersedes and terminates the Administrative Services Agreement dated 9 August
2007.

 

17.6 This Agreement shall be strictly construed as independent from any other
agreement or relationship between the parties.

 

17.7 Any notice, request or other communication required or permitted in this
Agreement shall be in writing and shall be sufficiently given if personally
delivered or if sent by registered mail, postage prepaid, to the addresses of
the entities shown on the first page of this Agreement or to the entity’s
registered office. The address of any party hereto may be changed on notice to
the other duly served in accordance with the foregoing provisions.

 

17.8 The parties to this Agreement understand and agree that any or all of the
obligations of the Services Provider set forth herein may be performed by any
Affiliate of the Services Provider.

 

17.9 No breach of any provision of this Agreement shall be waived or discharged
except with the express written consent of the parties.

 

18 COUNTERPARTS

This Agreement may be executed in counterparts.

 

Page 18 of 40



--------------------------------------------------------------------------------

19 CONTRACT RIGHTS OF THIRD PARTIES

Unless otherwise stated in this Agreement, no term of this Agreement is
enforceable under the Contracts (Rights of Third Parties) Act 1999 by a person
who is not a party to this Agreement (excluding Affiliates).

 

20 ENTIRE AGREEMENT

 

20.1 This Agreement supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature
whatsoever, whether or not in writing, relating to or in connection with this
Agreement.

 

20.2 Each party acknowledges that it has not been induced to enter into this
Agreement in reliance upon, nor has it been given, any warranty, representation,
statement, assurance, covenant, agreement, undertaking, indemnity or commitment
of any nature whatsoever other than as expressly set out in this Agreement and,
to the extent it has been, it unconditionally and irrevocably waives any claims,
rights and remedies which it might otherwise have had in relation thereto.

 

20.3 The provisions of this clause shall not exclude any liability which any of
the parties would otherwise have to the other or any right which either of them
may have to rescind this Agreement in respect of any statements made
fraudulently by the other prior to the execution of this Agreement or any rights
which either of them may have in respect of fraudulent concealment by the other.

 

21 INVALIDITY AND SEVERABILITY

 

21.1 If any provision of this Agreement shall be found by any court or
administrative body of competent jurisdiction to be invalid, illegal or
unenforceable in any respect under the law of any jurisdiction:

 

  21.1.1 the validity, legality and enforceability under the law of that
jurisdiction of any other provision; and

 

  21.1.2 the validity, legality and enforceability under the law of any other
jurisdiction of that or any other provision, shall not be affected or impaired
in any way thereby.

 

21.2 If any provision of this Agreement shall be held to be void or declared
illegal, invalid or unenforceable for any reason whatsoever, such provision
shall be divisible from this Agreement and shall be deemed to be deleted from
this Agreement and the validity of the remaining provisions shall not be
affected. If such deletion materially affects the interpretation of this
Agreement then the parties shall negotiate in good faith with a view to agreeing
a substitute provision which as closely as possible reflects the commercial
intention of the parties.

 

22 DATA PROTECTION

Each party warrants, represents and undertakes to the other that, during the
term of this Agreement, it shall comply with requirements of the Data Protection
Laws.

 

Page 19 of 40



--------------------------------------------------------------------------------

23 NOTICES

 

23.1 All notices must be in writing and any notice, information, instruction or
other communication should be sent to:

 

  23.1.1 in the case of the Services Recipient: the chief operating officer at
the time; and

 

  23.1.2 in the case of the Services Provider: the company secretary at the
time.

 

23.2 Any such notice, information, instruction or other communication will be
distributed or communicated to the relevant Board of Directors of the Services
Recipient or Services Provider, as the case may be.

 

GOVERNING LAW AND JURISDICTION

 

24.1 This Agreement (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this Agreement or its
formation) shall be governed by and construed in accordance with English law.

 

24.2 Each of the parties to this Agreement irrevocably agrees that the courts of
England and Wales shall have exclusive jurisdiction to hear and decide any suit,
action or proceedings, and/or to settle any disputes, which may arise out of or
in connection with this Agreement and, for these purposes, each party
irrevocably submits to the jurisdiction of the courts of England and Wales.

 

24.3 Without prejudice to the Services Recipient’s right to seek redress in
court, the Services Provider shall continue to provide the Services and to
perform its obligations under this Agreement notwithstanding any dispute, but
subject to the terms in clause 5A as if an Insolvency Event in relation to the
Service Recipient has occurred.

IN WITNESS whereof this Agreement has been entered into the day and year first
written above.

 

SIGNED on behalf of

TOWER BRIDGE

INTERNATIONAL SERVICES L.P.

acting through its General Partner

TOWER BRIDGE GP LIMITED

       

/s/ Anthony Graham Sadler

    Name: Anthony Graham Sadler     Title: Director

SIGNED on behalf of

CANTOR FITZGERALD EUROPE

       

/s/ Anthony Graham Sadler

    Name: Anthony Graham Sadler     Title: Director

 

Page 20 of 40



--------------------------------------------------------------------------------

SCHEDULE 1

Sharing Office Space

 

1. Licence to share Office Space

 

  (a) During the term of this Agreement, the Services Recipient may share with
the Services Provider the occupation of the whole or any part of the Services
Provider’s or its Affiliates’ offices (the “Office Space”) for the purposes
permitted under this Agreement, subject to the terms set out in this schedule.

 

  (b) Such sharing shall only subsist if and to the extent that (and only for as
long as) it is permitted by the terms of the relevant lease, licence or other
arrangement pursuant to which the Service Provider or its Affiliates are
permitted to occupy the relevant Office Space (the “Occupation Document”).

 

  (c) The space to be provided to the Services Recipient by the Services
Provider or its Affiliates has been agreed between them but may be expanded or
contracted if and as agreed by the parties from time to time. At the request of
the Services Provider or its Affiliates, the Services Recipient shall vacate the
relevant Office Space immediately if such sharing of occupation of the Office
Space is no longer permitted by the Occupation Document.

 

2. Consideration

 

  (a) So long as the Services Recipient shares any part of the Office Space, the
Services Recipient shall pay to the Services Provider or its Affiliates in
accordance with clause 2.1 of this Agreement an amount calculated on the basis
agreed between them which as at the date of this Agreement is an amount equal to
the product of (X) the rate per square unit of measurement then being paid by
the Services Provider or its Affiliates for the Office Space (such amount to
include, if applicable, rent and any service charge, insurance charge, rates and
other outgoings multiplied by (Y) the number of square feet that the Services
Recipient is entitled to occupy pursuant to this Agreement.

 

  (b) In addition, the Services Recipient shall pay to the Services Provider or
its Affiliates in accordance with clause 3.1 of this Agreement an amount
calculated on the basis agreed between them which as at the date of this
Agreement is an amount equal to the sum of the allocated costs, (including
leasehold amortization expenses, depreciation, overhead, taxes and repairs) in
respect of the Office Space.

 

3. Compliance with lease licence or other arrangement

 

  (a) The Services Recipient hereby agrees not to take any action or fail to
take any action in connection with its sharing of any part of the Office Space
as a result of which the Services Provider or its Affiliates would be in breach
of any of the terms and conditions of the relevant Occupation Document or other
restriction or obligation affecting the Services Provider’s or its Affiliates’
use of such Office Space.

 

Page 21 of 40



--------------------------------------------------------------------------------

  (b) The Services Recipient agrees to comply with the terms and provisions of
the relevant Occupation Document insofar as they relate to the Office Space
being shared with the Service Provider or its Affiliates.

 

  (c) There is no intention to create between the Services Provider (or its
Affiliates) and the Services Recipient the relationship of Lessor and lessee (or
equivalent relationship) in relation to the Office Space other than may be
specifically set out in a separate agreement between Services Provider, its
Affiliates and the Services Recipient.

 

  (d) Any sharing of space, sublease or other arrangement shall be subject to
any third party consents, including any relevant landlord’s.

 

  (e) The Services Recipient will indemnify and keep indemnified the Services
Provider and its Affiliates against all losses, costs, claims, charges, damages
and fees whatsoever suffered or incurred by the Services Provider or its
Affiliates directly or indirectly as a result of or arising from a breach by the
Services Recipient’s of the terms of this schedule 1 or the Services Recipient’s
use and/or occupation of the Office Space.

 

4. Office Space used

The initial square unit of measurement of Office Space, to be used by the
Services Recipient is set out in the appendix attached to this schedule as
amended from time to time.

 

Page 22 of 40



--------------------------------------------------------------------------------

APPENDIX 1

Particulars of the Office Space provided by the Services Provider or its
Affiliates to the Services Recipient as at the Effective Date. The particulars
of the Office Space may be subject to change, as may be agreed by the parties
from time to time.

 

Premises

  

Lessee

  

Occupiers (Current)

  

Term

   Square
Footage

Levels 18, 19 and 20

1 Churchill Place

Canary Wharf, E14 5RD

   Tower Bridge International Services LP   

1.      Tower Bridge International Services LP

   13 years and 9 months    101,462      

2.      BGC Brokers LP

           

3.      BGC International LP

           

4.      Cantor Index Ltd

           

5.      Cantor Fitzgerald Europe

           

6.      eSpeed International Ltd

           

7.      eSpeed Support Services Ltd

     

Level 3

1 America Square

EC3N 2LS

   BGC International    Cantor Fitzgerald Europe    20 years    13,375

Level 1

40 Bank Street

Canary Wharf, E14 5DW

   Tower Bridge International Services LP   

1.      eSpeed International Ltd

  

25 years

(Break option at July 2019)

   19,773      

2.      eSpeed Support Services Ltd

     

Samson House

64 Hopton Street

Southwark

   BGC International    Data centre for all entities.    3 months rolling   
1,900

3 King George Close

Romford

   Tower Bridge International Services LP    Data centre for all entities.    11
years    6,100

 

Page 23 of 40



--------------------------------------------------------------------------------

SCHEDULE 2

“Services” shall include but shall not be limited to:

(a) FINANCIAL AND ACCOUNTING SERVICES

REGULATORY REPORTING

 

  •  

Monitor capital requirements;

 

  •  

Report on liquidity;

 

  •  

Report on large exposure implications arising on all trading and non-trading
book activities;

 

  •  

Provide subsequent reports to local regulators;

 

  •  

Assist with planned new businesses or products; and

 

  •  

Assist with the booking, capturing and reporting of existing trades and
transactions.

FINANCIAL CONTROL & REPORTING

 

  •  

Manage legal entity financial reporting requirements, including local statutory
reporting requirements for the entities for which the legal entity control team
is responsible;

 

  •  

Report in accordance with local statutes;

 

  •  

Allocate costs to relevant businesses including indirect costs such as (but not
limited to) occupancy, legal fees, communications and fixed asset depreciation
based on an agreed recharge methodology;

 

  •  

Reconcile related balance sheet accounts such as (but not limited to) fixed
assets, prepayments and accruals;

 

  •  

Process and pay invoices and expenses;

 

  •  

Prepare international payments;

 

  •  

Process intercompany accounting and FX management reporting.

BUSINESS INTEGRATION AND FINANCE DEVELOPMENT

 

  •  

Assist with initial due diligence, acquisition accounting and integration of
financial systems, staff and accounting processes into the existing model;

 

  •  

Integrate new businesses through acquisition or internal growth;

 

  •  

Develop systems and/or processes within Finance;

 

Page 24 of 40



--------------------------------------------------------------------------------

  •  

Identify systems and processes within Finance requiring enhancement;

 

  •  

Project management of applicable Finance and IT resources;

 

  •  

Implement and support Oracle GL;

 

  •  

Manage Oracle IT support resources.

BROKERAGE RECEIVABLES

 

  •  

Manage the service relationship with clients;

 

  •  

Book, pay down and report brokerage receivables from clients;

 

  •  

Act as a first point of reference for queries relating to confirmations,
invoicing, application of rates, discounts and calculation of brokerage amounts;

 

  •  

Review, report and account for transaction based revenue and cost at broker cost
centre and entity level;

 

  •  

Provide daily profit and loss reports to brokers and management;

 

  •  

Manage new BR IT projects and related implementation and integration;

 

  •  

Process trades and feeds into the back office systems (for Give-Up and Principle
business);

 

  •  

Maintain the static data set up in back office systems (e.g. client, agent,
product, currency and trade type, etc.);

 

  •  

Issue BR agreements; and

 

  •  

Update and maintain rates in global calculator.

TREASURY

 

  •  

Undertake the treasury related activities for the Services Recipient;

 

  •  

Manage the daily cash movements and funding requirements centrally
(responsibility of the Cash Management team);

 

  •  

Generate non-USD funding, where required;

 

  •  

Facilitate payment of Accounts Payable invoices and payroll requirements for the
Services Recipient;

 

  •  

Maintain regulatory policies relating to liquidity risk management; and

 

  •  

Maintain relationships with external counterparties such as banks, clearing
agents, exchanges and other firms (responsibility of Network Management team).

 

Page 25 of 40



--------------------------------------------------------------------------------

COMPENSATION ACCOUNTING

 

  •  

Provide a control environment which enables reporting of financial information
to internal management, help measure performance and support business decision
making for the Services Recipient;

 

  •  

Review the compensation balances financial statements for purposes of meeting
external reporting requirements;

 

  •  

Undertake an analytical review of transactions included within the ledger and
substantiate these by liaising with departments and internal management
including, but not limited to, the Business, Payroll, HR, Tax, Legal, Entity
Controllers, Broker Compensation and Partnership;

 

  •  

Reconciliation of compensation values processed through payroll;

 

  •  

Collation of supporting documentation including contracts and approvals are
available;

 

  •  

Analytical review of transactions and reporting to senior management;

 

  •  

Implement accounting policies and procedures for company schemes.

CANTOR PRODUCT CONTROL

 

  •  

Provide finance support for day-to-day Cantor trading businesses;

 

  •  

Report on and analyse daily revenue by desk trader/salesperson;

 

  •  

Review Balance Sheet accounts for purposes of substantiating balances;

 

  •  

Implement new systems to capture profit and loss reporting and subledger
creation;

 

  •  

Provide ad-hoc analysis, reporting and process development; and

 

  •  

Manage the front-to-back process flows.

BROKER COMPENSATION

 

  •  

Monthly Broker performance reporting and analysis – update database and perform
reconciliation to the accounts, analyse, review and submit to FO management;

 

  •  

Commission/bonus calculations – calculate, analyse and review monthly commission
and semi annual bonus payments and submit to FO management;

 

  •  

Bonus Accruals Calculation – booking and analysis of the front office
discretionary bonus accruals, including reporting to FO management;

 

  •  

Bonus Accruals Monitoring – payments versus accruals and BSS reconciliation and
sign off;

 

  •  

Promotional accruals – per above but for FO promotional activity;

 

Page 26 of 40



--------------------------------------------------------------------------------

  •  

Regional and Global comp rate monitoring and analysis – including trend
reporting and FO reporting;

 

  •  

Projects – development and testing of improvements and updates of the current
compensation database, including working towards the new Global Comp Engine
release.

MANAGEMENT REPORTING

 

  •  

Liaise with all departmental management in the back office to obtain and explain
allocations chosen for each employee in the back office. Calculate average
weighted costings by cost centre based on these allocations and compile this for
presentation to senior management;

 

  •  

Prepare and present agreed forecasts for each back office department with a
projected business allocation, including movements in the total expense base;

 

  •  

Prepare and present agreed period analysis on all back office departments;

 

  •  

Liaise with Financial Control to review cost pools by department for all the
Services Provider’s back office cost centres each month and provide monthly
allocations to be uploaded to Oracle.

 

  •  

AP Review for the Services Provider’s cost centres; and

 

  •  

Headcount file review and amendment for back office, and ad hoc queries
regarding any back office related issues.

(b) HUMAN RESOURCES SERVICES

 

  •  

Deliver human resources and payroll administration services;

 

  •  

Consult with front and back office heads of businesses in relation to human
resources issues;

 

  •  

Supervise human resources administrators in branch offices;

 

  •  

Arrange the compensation of employees, including the risks associated with
payment of salaries and bonuses, returns to HMRC, hires, quality of staff,
retention of key staff and sickness and attendance issues;

 

  •  

Implement controls in relation to reconciliations, sign off procedures,
background checks, packages for employees, long term incentives, attendance
monitoring and pandemic procedures;

 

  •  

Employee information and maintain records and employment contracts;

 

  •  

Employee benefits, including managing employee medical cover, disability
insurance and life cover insurance;

 

Page 27 of 40



--------------------------------------------------------------------------------

  •  

Business partners, including but not limited to, managing relationships with
recruitment agencies and payroll service providers;

 

  •  

Human resources issues resulting from corporate structure changes, including
acquisitions, reorganisation, redundancies and transfers;

 

  •  

On-board employees, including staff recruiting and selection, background
checking, induction and employee contract management;

 

  •  

Retention of employees, including employee relations management, performance and
conduct management, grievances and disciplinary enquiries and dispute resolution
in relation to employees;

 

  •  

Employee exits, including terminations, appeals and exit interviews;

 

  •  

Human resources issues in relation to the Business Continuity Plan with
responsibility for staff welfare, internal communication, and the Services
Recipient’s Pandemic response.

(c) INTERNAL AUDITING SERVICES

Internal auditing services provide internal audit and evaluation services for
the Services Recipient to, amongst other things, test and improve risk
management, control and governance processes of the Services Recipient. This
includes:

 

  •  

Making recommendations on a relevant audit plan to the appropriate committee or
Board of the Services Recipient and its parent;

 

  •  

Agreeing the same;

 

  •  

Allocation of the relevant personnel to the particular audit and implementation
of the audit including travel, meeting the relevant personnel and examination of
systems and records;

 

  •  

Drafting reports and making recommendations;

 

  •  

Analysing management and others response to the audit and recommendations;

 

  •  

Following up on the recommendations and the agreed implementation timetable;

 

  •  

On going monitoring where required;

 

  •  

Responding to ad hoc requests from management to conduct audits as events and
concerns dictate.

 

(d) COMPLIANCE SERVICES

 

  •  

Monitor external regulatory developments (including financial crime) and to
provide guidance and advice on regulatory matters including the development of
policies and procedures and investigation of regulatory concerns;

 

Page 28 of 40



--------------------------------------------------------------------------------

  •  

Facilitate the embedding of regulatory risk management tools, processes and
strategies into the business;

 

  •  

Provide ongoing advice and guidance to the business on regulatory and financial
crime matters;

 

  •  

Apply remuneration policies and procedures and training and communication;

 

  •  

Identify and quantify where appropriate, regulatory risks;

 

  •  

Produce compliance and financial crime MI;

 

  •  

Produce the annual MLRO Report and present to the EXCO and Board for review and
approval;

 

  •  

Provide monitoring of regulatory and financial crime risks and controls;

 

  •  

Report through monitoring and trade surveillance, the level of compliance with
internal processes, procedures and regulatory requirements to the appropriate
governing body within the Services Recipient;

 

  •  

Report actual and potential risks and recommended mitigating actions to the
appropriate governing body within Services Recipient;

 

  •  

Manage the relationship with external regulators, exchanges and other
supervisory bodies;

 

  •  

Undertake day to day communication with external regulators and to involve and
consult with members of Senior Management on material points;

 

  •  

Consult with and provide Senior Management with information on regulatory
enquires.

 

(e) FACILITIES

Property Management:

This includes:

 

  •  

Ongoing lease management;

 

  •  

Undertaking new lease negotiations;

 

  •  

Approving lease renewals;

 

  •  

Assisting with rent reviews;

 

  •  

Undertaking building service charge reconciliations;

 

Page 29 of 40



--------------------------------------------------------------------------------

  •  

Issuing statutory notices;

 

  •  

Undertaking business property tax appeals;

 

  •  

Reporting to internal Financial Management;

 

  •  

Spatial allocation reviews (quarterly); and

 

  •  

Insurance renewals.

Facilities Management:

This includes:

 

  •  

Reception Services;

 

  •  

Reprographics and Print;

 

  •  

Post room & Couriers;

 

  •  

Catering – kitchen, coffee shops, hospitality;

 

  •  

Vending;

 

  •  

Cashless vending;

 

  •  

Engineering – planned maintenance, reactive maintenance, building fire detection
and protection;

 

  •  

Utilities – electricity, water, air conditioning;

 

  •  

Off site archiving;

 

  •  

Off site storage;

 

  •  

New furniture supplies;

 

  •  

Corporate stationery;

 

  •  

Desktop stationery;

 

  •  

Taxi account management;

 

  •  

Staff removal / relocations;

 

  •  

Cable TV supply;

 

  •  

AV installation, changes and maintenance;

 

  •  

Office cleaning;

 

  •  

Access control and CCTV;

 

Page 30 of 40



--------------------------------------------------------------------------------

  •  

Building fabric repair and maintenance;

 

  •  

Health & Safety; and

 

  •  

Business Continuity Management.

Project Management:

This includes:

 

  •  

Internal Moves and Changes;

 

  •  

New small works;

 

  •  

New office fit-outs;

 

  •  

Closing and reinstating offices;

 

  •  

Space Planning; and

 

  •  

Feasibility studies.

 

(f) OPERATIONS

Monitoring, confirmation and settlement of transactions across both Principal
and Named Give-Up Markets:

 

  •  

Principal business – Fixed Income, Equity and Foreign Exchange; and

 

  •  

Name Give-Up business – Over the Counter (OTC) and Exchange Traded Derivatives
(ETD).

Principal Business

Fixed Income & Equity

The Front Office transacts a wide variety of debt and equity instruments on an
OTC basis for debt, and Exchange traded or OTC basis for equity products.

All bonds including Government, Corporate and Convertible and OTC and Exchange
traded Cash equities transacted will be undertaken for the most part on a Trade
Date +3 settlement basis.

The role of the Operations team is to book the trades into the settlements
system on Trade date and monitor them during the settlement cycle. Part of the
Operations team’s role will be to pre-match and or TRAX match, in the case of
bonds, before trades are settled, on a DVP basis, through a custodian.

Foreign Exchange

All FX trades will be undertaken on a T+2 settlement basis.

 

Page 31 of 40



--------------------------------------------------------------------------------

The role of the Operations team is to book the trades into the settlement
system, and as in the case of other principal products, monitor them up to
settlement before settling via the Continuous Link Settlement (CLS) on a DVP
basis.

Name Give-Up business

OTC

All OTC trades transacted by the Front Office; Interest Rate Swaps, Options,
CDS, FX, Money Markets, derivatives and energy trades are booked into GMO or
Tradesoft by the Front Office.

The Operations team has responsibility for booking trades, generating
confirmations (where required) and matching trades, where appropriate, with
counterparties.

The Operations team will also be responsible for any Trade Date + amendments and
counterparty queries

ETD

All ETD trades transacted by the Front Office; Futures and Options, Equity
Derivative, LME and ICE are automatically fed into the TEO system, which in turn
feeds into the Exchange fed allocation systems.

The Operations team has responsibility for allocation to and acceptance of such
trades by third parties within applicable time limits.

General

The Operations team also undertakes a number of other roles and responsibilities
including some directly and some indirectly linked to the above, including but
not limited to the following:

 

  •  

Trade Support;

 

  •  

Middle office;

 

  •  

Asset services;

 

  •  

Static Data;

 

  •  

Payments;

 

  •  

Reconciliations;

 

  •  

Client Services;

 

  •  

Client segregation; and

 

  •  

Transaction Reporting.

 

Page 32 of 40



--------------------------------------------------------------------------------

(g) RISK MANAGEMENT

Credit Risk

 

  •  

Review Counterparties to assess the Services Recipient’s exposure to
counterparties relative to that counterparty’s financial capacity.

 

  •  

Monitor exposures against limits and the activity of matched principal
transactions. Breach monitoring, escalation and management reporting.

 

  •  

Management reporting including on credit exposures, credit stress testing,
credit limit breaches, margined positions and related matters.

 

  •  

Stress testing, risk ascertainment and management reporting.

 

  •  

Answer broker/trader queries including on availability of limits, whether a
counterparty has a trading limit and other queries that may arise.

 

  •  

Set-up of counterparties in systems.

 

  •  

Approve special trades on a one-off basis.

 

  •  

Risk Management will undertake analysis of trades that require approval prior to
execution either because the size of the trade would breach the standard limit
or because the trade has some special feature that is outside the standard trade
approval process.

Market Risk

 

  •  

Monitor positions against limits including market risk utilisation against
limits.

 

  •  

Monitoring and reporting of position breaks.

 

  •  

Breach escalation and reporting.

 

  •  

Management reporting in the form, frequency and format required by the Services
Recipient and departments within the Services Provider including but not limited
to on market risk exposures, stress testing, market risk limit breaches,
margined positions and related matters.

 

  •  

Stress testing on the level of risk to the Services Recipient in a stressed
environment with reporting to management.

 

  •  

Provide margin rates for businesses that take margin from clients (if any)
including initial margin rates and for review of those rates.

 

  •  

Monitoring of margin position.

 

  •  

VaR reporting. Risk Management calculates VaR utilisation each day and reports
the results to senior management.

Operational Risk

 

  •  

Analysis, catagorisation and reporting of operational incidents to the relevant
committee’s and management of the Services Recipient.

 

Page 33 of 40



--------------------------------------------------------------------------------

  •  

Facilitate risk and control assessments including the verification of internal
and external loss data.

 

  •  

Facilitate scenario analysis.

 

  •  

Management reporting at such frequency, format and content as is required by
management of the Services Recipient and its committees.

 

  •  

Key Risk Indicators including collating and monitoring the Key Risk Indicators
which have been identified by the business.

Other

 

  •  

Provide risk assessments on new products, trades or business;

 

  •  

Risk Management will carry out due diligence on new products, businesses or
trades on the basis of the applicable risk profile; to identify any new risks to
the Services Recipient and to review the control measures in place for the key
risks. Enhance and test new systems related to risk;

 

  •  

Co-ordination and ongoing monitoring of ICAAP process; and

 

  •  

Conduct of capital planning stress tests.

 

(h) INFORMATION TECHNOLOGY AND ECOMMERCE

Back office technology:

The Back Office Technology group is responsible for the Project Management
Office, Back Office Integration Development, Back Office Application
Development, Third Party Application Support, Trade Data Management System
Development and Brokerage Receivables Development.

Project Management Office

 

  •  

Governance and reporting of the project management process;

 

  •  

Administration of the BRT (Business Request for Technology process); and

 

  •  

Running monthly accounting processes.

Back Office Integration Development

 

  •  

Responsible for the monitoring, support & development of messaging between core
back office systems.

Back Office Application Development

 

  •  

Responsible for the development and support of in house developed software
solutions.

 

Page 34 of 40



--------------------------------------------------------------------------------

Third Party Application Support

 

  •  

Responsible for the monitoring, support, and maintenance of third party
solutions.

TDMS Development (Broker Revenue and Trade Data Warehouse)

 

  •  

Development and support of in house developed software solutions.

Brokerage Receivables (BR) Development

 

  •  

Development and enhancements to the BR system;

 

  •  

System Support for Tower Bridge Brokerage Receivables; and

 

  •  

Monitoring of daily system schedule.

Infrastructure

Infrastructure’s responsibilities include the design, management and operation
of our global voice and data network, data centres and all systems upon which
the company conducts its business. The global Infrastructure team is comprised
of the following groups:

Market data

 

  •  

The Market Data team support and administer all Market Data and Financial
exchange connectivity used by the businesses.

Infrastructure design and security

 

  •  

Infrastructure Design and Security are responsible for Information Security,
Network Architecture and Engineering, Systems Monitoring and Enterprise
Architecture.

Voice

 

  •  

The Voice Group is responsible for all Voice and Video services used by the
businesses.

Operations

 

  •  

The Operations team are responsible for the monitoring of all systems.

Wintel

 

  •  

The Wintel group is responsible for the engineering and support of all Microsoft
based servers and desktop applications.

Unix

 

  •  

The Unix group is responsible for the engineering and support of all Unix based
systems and applications.

Storage area network

 

  •  

The Storage Area Network Team is responsible for the design, engineering and
management of the company’s information storage.

Data centre management

 

  •  

The Data Centre Teams are responsible for the management of the global Data
Centres, which house all of the systems that run the business.

 

Page 35 of 40



--------------------------------------------------------------------------------

Database administration

 

  •  

The Database Administration Team is responsible for the engineering and support
of all databases used by the businesses.

Client services

 

  •  

The Client Services and Deployment Teams work with customers to connect to our
front and back office electronic systems.

 

(i) TAX SERVICES

 

  •  

Manage corporate taxes across the Services Recipient and provide taxation
support and advice to the group’s operating entities;

 

  •  

Manage corporate/income tax compliance process for the group entities in
multiple jurisdictions, to include paying tax and submitting tax returns and
manage the consolidation process related to reporting of current and deferred
tax accounts;

 

  •  

Manage indirect tax (VAT/income tax) and operational tax (withholding taxes,
stamp duty) compliance obligations;

 

  •  

Review and manage intercompany pricing and cross border transactions;

 

  •  

Maintain group and local documentation to support intercompany pricing
arrangements;

 

  •  

Provide tax advice in support of specific transactions, in particular for
corporate reorganisations, new business lines, acquisitions, disposals and
restructurings including conducting due diligence when necessary;

 

  •  

Monitor and manage the group’s direct and indirect tax risk;

 

  •  

Manage tax audits undertaken by UK and overseas tax authorities;

 

  •  

Maintain relationships with tax authorities worldwide, representing the
interests of the business;

 

  •  

Comply with tax legislation in all territories in which the group operates; and

 

  •  

Advise on employee/partnership tax matters.

 

(j) LEGAL SERVICES

Corporate and commercial law services

 

  •  

Review, draft and negotiate agreements;

 

  •  

Provide assistance with special projects such as advising on the opening and
closing of offices and new businesses;

 

Page 36 of 40



--------------------------------------------------------------------------------

  •  

Restructuring – advise on and implement global restructures and draft related
documents;

 

  •  

Regulatory – advise on the interpretation of rules and guidance from regulators
in various jurisdictions and draft policies and procedures for compliance
purposes;

 

  •  

Acquisitions – draft heads of terms, acquisition documentation and advise on
proposed acquisitions;

 

  •  

Structured products – Review terms of structured product trades, negotiate
distribution agreements, draft and negotiate investor agreements, review and
provide advice in relation to term sheets and provide advice in relation to
MIFID and FSA provisions; and

 

  •  

Provide access to electronic subscription services and provide research
services.

Information technology law services

 

  •  

Review, draft and negotiate technology related contracts that are entered into
at different stages of the trade lifecycle. These may include: contracts for
market data, pre-trade analysis, order management systems, electronic trade
platforms and trade reporting systems, software licence and maintenance
contracts, software development agreements, hardware maintenance contracts and
telecommunications agreements; and

 

  •  

Advise on data protection issues including drafting data protection policies.

Employment law services

 

  •  

Draft bespoke employment contracts and secondment agreements for brokers in
different jurisdictions;

 

  •  

Draft bespoke employment documentation including loan and other conditional
compensation documentation as well as deferred compensation documentation;

 

  •  

Manage staff exits, drafting relevant documentation and negotiate exits;

 

  •  

Provide employment advice in relation to employee relations issues such as
performance issues;

 

  •  

Provide employment advice on the opening and closure of new offices;

 

  •  

Manage employee litigation; draft pleadings; draft witness statements; bundle
preparation; trial witness preparation; settlement discussions and mediation;

 

  •  

Provide employment advice on businesses restructurings; and

 

  •  

Advise on the impact of legislation.

 

Page 37 of 40



--------------------------------------------------------------------------------

Litigation and mediation services

 

  •  

Manage employee and commercial litigation;

 

  •  

Draft pleadings, witness statements, preparing bundles and other court
documents;

 

  •  

Provide representation at case management discussions, hearings and pre-trial
reviews;

 

  •  

Advise on legal issues that arise during the litigation process; and

 

  •  

Assist in settlement discussions and mediation.

Company secretarial services

 

  •  

Prepare board minutes resolutions, reviewing accounting documents and terms of
business;

 

  •  

Conduct and/or supervise filings in various jurisdictions;

 

  •  

Arrange and attend board and committee meetings (regular and ad hoc) to take
minutes;

 

  •  

Collate management information for the boards of directors;

 

  •  

Collate and retain signing authorities at all levels of domestic and foreign
entities;

 

  •  

Assist with projects including restructuring and opening new offices;

 

  •  

Close down and liquidate entities;

 

  •  

Manage and maintain Company Secretarial database and reporting system (ICAS
Blueprint) and provide access to all offices; and

 

  •  

Provide KYC, AML and other documents to current and future clients and reviewing
clients’ documents; and

 

  •  

Data protection registration.

 

(k) CORPORATE GOVERNANCE AND MANAGEMENT INFORMATION SERVICES

 

  •  

Provide corporate governance systems and practices;

 

  •  

Develop corporate governance policies, procedures and standards of business
conduct;

 

  •  

Source and collate relevant management information for purposes of compliance
with applicable laws, regulations and corporate governance policies and
procedures;

 

  •  

Advise on corporate restructuring projects and mergers and acquisitions,
including the opening and closing of offices and related business issues.

 

Page 38 of 40



--------------------------------------------------------------------------------

SCHEDULE 3

Charges for Services

 

1.1 In consideration for the provision of Services under clause 3, the Services
Provider shall charge the Services Recipient (including any applicable taxes, in
connection with the provision of such services) in accordance with the terms set
out in this Schedule (the “Charges”) based upon:

 

(a) an amount equal to the direct cost that the Services Provider reasonably
estimate it will incur or actually incurs in performing those Services including
Third Party charges incurred in providing Services pursuant to clause 3 (and
Office Space shall be charged in accordance with the terms in schedule 1); plus

 

(b) a reasonable allocation of other costs (including, without limitation, any
irrecoverable value added tax or similar tax the Services Provider estimates it
will incur or actually incurs in connection with such Services, depreciation and
amortization) determined in a consistent and fair manner so as to cover the
Services Provider’s appropriate costs or in such other manner as the parties
shall agree. The Services Provider shall pass on to the Services Recipient any
rebate or credit of any portion of tax received by the Services Provider or any
rebate or credit to which the Services Provider is entitled,

together with an appropriate transfer pricing mark up (at the Effective Date,
currently 7.5 per cent for all Services except for development Services provided
by eSpeed International Limited where the mark up will be 11%) of the value of
the estimate provided in paragraph 1.1(a) of this schedule, as may be agreed by
the parties from time to time.

 

1.2 In addition, the Services Provider shall charge the Services Recipient a
monthly cost of carry recharge for net un-depreciated fixed assets held on the
balance sheets of the Services Provider and purchased for use by the Services
Recipient. The rate of charge calculated on the asset net book values shall be
three month LIBOR plus 450bps as determined by the Treasury Department of the
Services Provider (currently 5% as at the Effective Date) and as agreed by the
parties from time to time.

 

1.3 Any value added or other turnover taxes required to be charged in respect of
services provided hereunder shall be separately charged in addition to any
charges otherwise due hereunder.

 

1.4

The Services Recipient shall pay to the Services Provider the aggregate charge
for Services provided under this Agreement in arrears no later than every 30
days. Amounts due by the Services Recipient to the Services Provider under this
Agreement shall be set off against amounts due by the second party to the first
under this or any other agreement. Where the Services Provider procures the
provision of Services by a Third Party or Affiliate, the Third Party or

 

Page 39 of 40



--------------------------------------------------------------------------------

  Affiliate may be entitled to charge the Services Recipient directly for the
Services provided by such Third Party or Affiliate and in such case the Services
Recipient may be entitled to pay the Third Party or Affiliate directly as may be
agreed between the parties from time to time.

 

Page 40 of 40